EXAMINER'S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James P. Naughton on July 22nd, 2022.

The application has been amended as follows: 
	Claims:

Claim 9. (Currently Amended) An active noise control system for reducing noise, comprising: 
a head detection unit configured to detect a position of a head of a user; 
a switching control unit; 
a speaker configured to output a noise cancel sound; 
a microphone configured to detect an error signal; 
a plurality of auxiliary filters, which correspond to a plurality of mutually different noise cancel positions, configured to generate and output, from a noise signal representing noise, a correction signal for correcting the error signal detected by the microphone; 7U.S. Patent Application No. 17/362,287 
an error correction unit configured to correct the error signal output from the microphone with [[a]] the correction signal output from one of the auxiliary filters and output the corrected signal as a corrected error signal; and 
an adaptive filter configured to perform an adaptation operation using the corrected error signal output from the error correction unit to generate the noise cancel sound output from the speaker from the noise signal, wherein 
the switching control unit causes the error correction unit to correct the error signal using the correction signal output from the auxiliary filter at which the corresponding noise cancel position matches the position of the head detected by the head detection unit, and 
the plurality of noise cancel positions to which the plurality of auxiliary filters correspond are a plurality of positions arranged at a predetermined interval in a space in which the user can move the head within a predetermined range.


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Wertz et al. (US 20100124337 A1), Fellers et al. (US 20110142247 A1), Woelfl et al. (US 20180192226 A1), Zafeiropolous (US 20190035380 A1), expressly teaches or reasonably suggests, “an active noise control system for reducing noise, comprising: 
a head detection unit configured to detect a position of a head of a user seated on a seat; 
…
a plurality of auxiliary filters, which correspond to a plurality of mutually different noise cancel positions, configured to generate and output, from a noise signal representing noise, a correction signal for correcting the error signal detected by the microphone so as to compensate for a difference between a position of the microphone and the noise cancel position corresponding to the auxiliary filter; 
…
an adaptive filter configured to perform an adaptation operation using the corrected error signal output from the error correction unit to generate the noise cancel sound output from the speaker from the noise signal, wherein 
the switching control unit causes the error correction unit to correct the error signal using the correction signal output from the auxiliary filter at which the 3U.S. Patent Application No. 17/362,287 corresponding noise cancel position matches the position of the head detected by the head detection unit, and 
the plurality of noise cancel positions to which the plurality of auxiliary filters correspond are a plurality of positions arranged at a predetermined interval in a space in which the user can move the head due to turning and side bending of the head, when the user sits on the seat, the head standing upright and facing front being at a position of a center of the seat in a left-right direction and at an arbitrary position within a predetermined range in up-down and front-back directions“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 6 and 8 are allowed because they contain all the limitations of their independent claim as above.

Regarding claim 2, none of the closest prior art, such as Wertz et al. (US 20100124337 A1), Fellers et al. (US 20110142247 A1), Woelfl et al. (US 20180192226 A1), Zafeiropolous (US 20190035380 A1), expressly teaches or reasonably suggests, “an active noise control system for reducing noise, comprising: 
a head detection unit configured to detect positions of left and right ears of a head of a user seated on a seat; 
…and 
two noise control systems including a right ear noise control system and a left ear noise control system, wherein 
each noise control system includes: 
…
a plurality of auxiliary filters, which correspond to a plurality of mutually different noise cancel positions, configured to generate and output, from a noise signal representing noise, a correction signal for correcting the error signal detected by the microphone so as to compensate for a difference between a position of the microphone and the noise cancel position corresponding to the auxiliary filter; 4U.S. Patent Application No. 17/362,287 
…
an adaptive filter configured to perform an adaptation operation using the corrected error signal output from the error correction unit of the right ear noise control system and the corrected error signal output from the error correction unit of the left ear noise control system to generate the noise cancel sound output from the speaker from the noise signal, wherein 
the switching control unit causes the error correction unit of the right ear noise control system to correct the error signal using the correction signal output from the auxiliary filter at which the corresponding noise cancel position matches the position of the right ear detected by the head detection unit, and causes the error correction unit of the left ear noise control system to correct the error signal using the correction signal output from the auxiliary filter at which the corresponding noise cancel position matches the position of the left ear detected by the head detection unit, 
the plurality of noise cancel positions to which the plurality of auxiliary filters of the right ear noise control system correspond are a plurality of positions arranged at a predetermined interval in a right ear target space that is a space in which the user can move the right ear due to turning and side bending of the head, when the user sits on the seat, the head standing upright and facing front being at a position of a center of the seat in a left-right direction and at an arbitrary position within a predetermined range in up-down and front-back directions, and 
the plurality of noise cancel positions to which the plurality of auxiliary filters of the left ear noise control system correspond are a plurality of positions arranged at a predetermined interval in a left ear target space that is a space in which the user can move the left ear due to turning and side bending of the head when the user sits on the seat, the head standing upright and facing front being at a position of a center 5U.S. Patent Application No. 17/362,287 of the seat in a left-right direction and at an arbitrary position within a predetermined range in up-down and front-back directions“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 3-5 and 7 are allowed because they contain all the limitations of their independent claim as above.

Regarding claim 9, none of the closest prior art, such as Wertz et al. (US 20100124337 A1), Fellers et al. (US 20110142247 A1), Woelfl et al. (US 20180192226 A1), Zafeiropolous (US 20190035380 A1), expressly teaches or reasonably suggests, “an active noise control system for reducing noise, comprising: 
a head detection unit configured to detect a position of a head of a user; 
…
a plurality of auxiliary filters, which correspond to a plurality of mutually different noise cancel positions, configured to generate and output, from a noise signal representing noise, a correction signal for correcting the error signal detected by the microphone; 7U.S. Patent Application No. 17/362,287 
… and 
an adaptive filter configured to perform an adaptation operation using the corrected error signal output from the error correction unit to generate the noise cancel sound output from the speaker from the noise signal, wherein 
the switching control unit causes the error correction unit to correct the error signal using the correction signal output from the auxiliary filter at which the corresponding noise cancel position matches the position of the head detected by the head detection unit, and 
the plurality of noise cancel positions to which the plurality of auxiliary filters correspond are a plurality of positions arranged at a predetermined interval in a space in which the user can move the head within a predetermined range“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 10-12 are allowed because they contain all the limitations of their independent claim as above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654        


/PAUL KIM/           Primary Examiner, Art Unit 2654